[Cite as In re D.P., 2017-Ohio-606.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HARDIN COUNTY




IN RE:
                                                         CASE NO. 6-16-07
       D.P.,
                                                         OPINION
DELINQUENT CHILD.




                  Appeal from Hardin County Common Pleas Court
                                  Juvenile Division
                            Trial Court No. JD20162021

                       Judgment Reversed and Cause Remanded

                          Date of Decision:   February 21, 2017




APPEARANCES:

        Michael P. Walton for Appellant
Case No. 6-16-07


SHAW, J.

       {¶1} Appellant, D.P., a minor child, appeals the June 22, 2016 judgment of

the Hardin County Court of Common Pleas, Juvenile Division, finding that D.P.

violated the terms of his probation and ordering him to be committed to the legal

custody of the Ohio Department of Youth Services (“DYS”).

       {¶2} On March 7, 2016, a complaint was filed alleging D.P. to be delinquent

for destroying his ankle monitor, which would constitute the offense of vandalism

in violation of R.C. 2909.05(B)(2), a felony of the fifth degree, if committed by an

adult. On the same day, D.P. was arraigned. The record indicates that D.P. was

accompanied by a parent in court and a written waiver of counsel was filed. D.P.

entered an admission to the allegation in the complaint. The trial court adjudicated

D.P. delinquent and proceeded to disposition. The trial court ordered that D.P. be

placed in the legal custody of DYS for secure confinement for a minimum period of

six months, the maximum not to exceed D.P.’s twenty-first birthday. The trial court

suspended D.P.’s commitment to DYS upon full compliance with the terms of his

community control, which included a continuation of his probation and a 90-day

sentence in Detention.

       {¶3} On March 24, 2016, the trial court conducted a hearing on a motion

filed by the State of Ohio requesting that the trial court invoke its previous order to

commit D.P. to DYS due to D.P.’s violent conduct in the detention center. The trial


                                         -2-
Case No. 6-16-07


court reimposed the order committing D.P. to the legal custody of DYS. However,

the trial court suspended D.P.’s commitment to DYS on the condition that he

successfully complete, as part of his probation, a program at the North Central Ohio

Rehabilitation Center for a minimum period of nine-months or upon completion of

the program.

       {¶4} On March 30, 2016, the trial court ordered D.P. to be placed in the

custody of the Logan County Detention Center to determine his status after he was

expelled from the program at the North Central Ohio Rehabilitation Center. The

trial court reimposed D.P.’s commitment to DYS, but suspended it upon condition

that D.P. successfully complete a Juvenile Residential Center program and

successfully complete his probation. Accordingly, D.P. was placed in the temporary

care of the Juvenile Residential Center.

       {¶5} On June 21, 2016, the State of Ohio filed a “Motion to Invoke

Suspended DYS Commitment,” alleging that D.P. had violated the terms of his

probation due to his violent conduct with another participant at the Juvenile

Residential Center.

       {¶6} On June 22, 2016, the trial court held a hearing on the State’s motion.

D.P. appeared with his father and proceeded without legal counsel. The trial court

engaged in a short dialogue with D.P. about the State’s allegations of the probation

violations. The trial court heard statements from the prosecutor and asked D.P. for


                                           -3-
Case No. 6-16-07


further comments. The trial court then granted the State’s motion to invoke the

previously ordered commitment to DYS based upon D.P. violating the terms of his

probation. Accordingly, the trial court ordered D.P. to be committed to the legal

custody of DYS “for institutionalization for an indefinite term consisting of a

minimum period of six months, and a maximum period not to exceed the age of

twenty-one (21) years.” (Doc. No. 18).

       {¶7} D.P. filed this appeal, asserting the following assignments of error.

                 ASSIGNMENT OF ERROR NUMBER ONE

       THE HARDIN COUNTY JUVENILE COURT VIOLATED
       D.P.’S RIGHT TO COUNSEL AND TO DUE PROCESS
       UNDER THE FIFTH AND FOURTEENTH AMENDMENTS
       TO THE UNITED STATES CONSTITUTION, SECTION 16,
       ARTICLE I OF THE OHIO CONSTITUTION, OHIO REVISED
       CODE SECTION 2151.352 AND JUVENILE RULES 3, 4, AND
       29. IN RE C.S., 115 OHIO ST.3D 267, 2007-OHIO-4919, 874
       N.E.2D 1177.

                 ASSIGNMENT OF ERROR NUMBER TWO

       THE HARDIN COUNTY JUVENILE COUNTY VIOLATED
       D.P.’S RIGHT TO DUE PROCESS WHEN IT ADJUDICATED
       HIM DELINQUENT OF A PROBATION VIOLATION
       WITHOUT AFFORDING D.P. THE OPPORTUNITY TO
       ENTER A PLEA THAT WAS KNOWING, INTELLIGENT
       AND VOLUNTARY, IN VIOLATION OF THE FIFTH AND
       FOURTEENTH AMENDMENTS TO THE UNITED STATES
       CONSTITUTION, ARTICLE I SECTION 10 AND 16, OF THE
       OHIO CONSTITUTION AND JUVENILE RULE 29.

       {¶8} For ease of discussion, we elect to address the assignments of error

together.

                                         -4-
Case No. 6-16-07


                           A Juvenile’s Right to Counsel

       {¶9} The Supreme Court of Ohio has recognized that a juvenile has the right

to the assistance of counsel in juvenile court proceedings involving criminal aspects.

In re Anderson, 92 Ohio St.3d 63, 66, 2001-Ohio-131 (2001), citing In re Gault,

387 U.S. 1, 31-57, 87 S.Ct. 1428 (1967). Moreover, the Ohio Rules of Juvenile

Procedure also provide for a right to counsel in juvenile proceedings. Juvenile Rule

4(A) provides that “[e]very party shall have the right to be represented by

counsel[.]” The juvenile right to counsel is also codified in R.C. 2151.352 as

follows:

       A child * * * is entitled to representation by legal counsel at all
       stages of the proceedings under this chapter or Chapter 2152. of
       the Revised Code. * * * If a party appears without counsel, the
       court shall ascertain whether the party knows of the party’s right
       to counsel and of the party’s right to be provided with counsel if
       the party is an indigent person. The court may continue the case
       to enable a party to obtain counsel, to be represented by the
       county public defender or the joint county public defender, or to
       be appointed counsel upon request pursuant to Chapter 120. of
       the Revised Code. Counsel must be provided for a child not
       represented by the child’s parent, guardian, or custodian. If the
       interests of two or more such parties conflict, separate counsel
       shall be provided for each of them.

       {¶10} The Supreme Court of Ohio revisited the issue of a juvenile’s right to

counsel noting that “numerous constitutional safeguards normally reserved for

criminal prosecutions are equally applicable to delinquency proceedings.” In re

C.S., 115 Ohio St.3d at 275-76, 2007-Ohio-4919, ¶ 73, citing State v. Walls, 96 Ohio


                                         -5-
Case No. 6-16-07


St.3d 437, 446, 2002-Ohio-5059. The Supreme Court has further said that “[w]e

believe that the fifth sentence of [R.C. 2151.352] reflects the General Assembly’s

understanding that Gault held that the juvenile may waive his rights, including his

right to counsel, see Gault, 387 U.S. at 41-42, 87 S.Ct. 1428, and that it codifies that

right of waiver but only if the juvenile is advised by a parent in considering waiver.”

In re C.S., 115 Ohio St.3d at 281, 2007-Ohio-4919, ¶ 95.

        {¶11} To waive the right to counsel, an effective waiver must be voluntary,

knowing, and intelligent. In re C.S., 115 Ohio St.3d 283-84, 2007-Ohio-4919, ¶

106, citing State v. Gibson, 45 Ohio St.2d 366 (1976). Juvenile or appellate courts

apply a totality-of-the-circumstances test to ascertain whether a valid waiver of the

right to counsel has occurred. In determining the appropriate form of a waiver of

the right to counsel, the Supreme Court specified that where a juvenile is charged

with a serious offense, the waiver of the right to counsel must be made in open court,

recorded, and in writing. In re C.S., 115 Ohio St.3d at 284. This requirement is

analogous to the requirement for adult offenders charged with a serious offense.

State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, ¶ 109 (The Brooke Court

defined a serious offense as one where the penalty includes confinement of more

than six months. The court also required that the written waiver be filed with the

trial court).




                                          -6-
Case No. 6-16-07




                                   Juvenile Rule 29

       {¶12} The Supreme Court of Ohio has also stated that “[a] probation

revocation hearing is an adjudicatory hearing, which is held to determine whether a

child is delinquent as defined by R.C. 2152.02(F)(2); therefore, both Juv.R. 29,

setting forth the procedure for adjudicatory hearings, and Juv.R. 35(B), setting forth

the procedure for the revocation of probation, are applicable to the hearing.” In re

L.A.B., 121 Ohio St.3d 112, 2009-Ohio-354, syllabus.             Because a probation

revocation hearing may result in the confinement of a child, it is imperative that a

child’s waiver of the right to counsel be made knowingly and voluntarily. Id. at ¶

56. The detailed procedure established by Juv.R. 29 aids juvenile courts in ensuring

this right is fully protected, subjecting it to a totality-of-the circumstances test. Id.

at ¶¶ 56–57. Specifically, Juv.R. 29(B) states the following:

       Advisement and Findings at the Commencement of the Hearing.
       At the beginning of the hearing, the court shall do all of the
       following:

            (1) Ascertain whether notice requirements have been
            complied with and, if not, whether the affected parties waive
            compliance;

            (2) Inform the parties of the substance of the complaint, the
            purpose of the hearing, and possible consequences of the
            hearing, including the possibility that the cause may be
            transferred to the appropriate adult court under Juv. R. 30
            where the complaint alleges that a child fourteen years of age


                                          -7-
Case No. 6-16-07


             or over is delinquent by conduct that would constitute a
             felony if committed by an adult;

             (3) Inform unrepresented parties of their right to counsel
             and determine if those parties are waiving their right to
             counsel;

             (4) Appoint counsel for any unrepresented party under
             Juv. R. 4(A) who does not waive the right to counsel;

             (5) Inform any unrepresented party who waives the right
             to counsel of the right: to obtain counsel at any stage of the
             proceedings, to remain silent, to offer evidence, to cross-
             examine witnesses, and, upon request, to have a record of all
             proceedings made, at public expense if indigent.

      {¶13} Moreover, under Juv.R. 29(D), the juvenile court shall not accept an

admission without addressing the party personally and determining both of the

following:

      (1) The party is making the admission voluntarily with
      understanding of the nature of the allegations and the
      consequences of the admission;

      (2) The party understands that by entering an admission the
      party is waiving the right to challenge the witnesses and evidence
      against the party, to remain silent, and to introduce evidence at
      the adjudicatory hearing.

      {¶14} It has been recognized that a juvenile’s admission under Juv.R. 29 is

similar to an adult’s guilty plea under Crim.R. 11. See In re C.S., 115 Ohio St.3d

267, 2007-Ohio-4919, ¶ 112, quoting In re Smith, 3rd Dist. No. 14-05-33, 2006-

Ohio-2788, ¶ 13; In re T.B., 8th Dist. Nos. 93422 and 93423, 2010-Ohio-523, ¶ 7.

Both the juvenile and the criminal rules require the trial courts to make careful

                                        -8-
Case No. 6-16-07


inquiries in order to insure that the admission of guilt by a juvenile or a guilty plea

by an adult is entered knowingly and voluntarily. In re A.E., 5th Dist. Nos. 10-CA-

107 and 10-CA-108, 2011-Ohio-4746, ¶ 48, citing In re Flynn, 101 Ohio App.3d

778, 781 (8th Dist.1995).

       {¶15} “In a juvenile delinquency case, the preferred practice is strict

compliance with Juv.R. 29(D). If the trial court substantially complies with Juv.R.

29(D) in accepting an admission by a juvenile, the plea will be deemed voluntary

absent a showing of prejudice by the juvenile or a showing that the totality of the

circumstances does not support a finding of a valid waiver.” In re C.S., 115 Ohio

St.3d 267, 2007-Ohio-4919, paragraph six of the syllabus. For purposes of juvenile

delinquency proceedings, substantial compliance means that in the totality of the

circumstances, the juvenile subjectively understood the implications of his plea. Id.

Therefore, the best method for complying with Juv.R. 29(D) is for a juvenile court

to tailor the language of the rule to “the child’s level of understanding, stopping

after each right and asking whether the child understands the right and knows he is

waiving it by entering an admission.” In re Smith, 3d Dist. Union No. 14-05-33,

2006-Ohio-2788, ¶ 14, quoting In re Miller, 119 Ohio App.3d 52, 58 (2d Dist.1997).

                               The Record on Appeal

       {¶16} At the outset we note that the record contains a written waiver of the

right to counsel signed by D.P and his father at the March 7, 2016 adjudication


                                         -9-
Case No. 6-16-07


hearing on the complaint. Notably, we do not have a transcript from this proceeding

on appeal. The issue with respect to the first assignment of error is whether the trial

court violated D.P.’s right to counsel by failing to either provide counsel or to obtain

a valid waiver of his right to counsel at the June 22, 2016 probation violation hearing

in compliance with the Juvenile Rules and case authority previously discussed.

       {¶17} The transcript of the June 22, 2016 probation violation hearing reveals

that even though D.P. appeared with his father, the trial court did not discuss D.P.’s

right to counsel with D.P. or his father, nor was a waiver of the right to counsel

obtained from D.P. on the record. Moreover, no written waiver of the right to

counsel for this proceeding appears in the record. According to the legal authority

previously outlined, the trial court was required to inform D.P. of his right to counsel

and to obtain a valid waiver of that right, if necessary, at the June 22, 2016 probation

violation hearing. The record fails to establish that this occurred. Therefore, we

find merit in D.P.’s first assignment of error and sustain the same.

       {¶18} In his second assignment of error, D.P. claims that the juvenile court

failed to conduct a proper Juv.R. 29(D) colloquy prior to granting the prosecution’s

motion to invoke the suspended DYS commitment. Specifically, D.P. claims that

the trial court did not ascertain whether he understood (1) the rights that he would

be giving up if he entered an admission and (2) the consequences of entering an

admission. The transcript from the June 22, 2016 probation violation hearing


                                         -10-
Case No. 6-16-07


demonstrates that trial court asked D.P. if he understood the allegations contained

in the State’s motion, to which D.P. simply responded, “Yes, sir.” The State made

a statement regarding D.P.’s unsuccessful termination from the Juvenile Residential

Center due to his violent conduct against another individual at the center as the basis

for the motion to invoke the DYS commitment. The prosecutor indicated that D.P.’s

probation officer was present at the hearing if the trial court wished to inquire of

him regarding the incident underlying the alleged probation violation. The trial

court did not question D.P.’s probation officer or take any further evidence. Rather,

the trial court stated that it was “aware of the facts” and that the court is “on the

Board of the Marion County CCF, so [the court has] access to the incident reports.”

(Trans. at p. 3, 5).

       {¶19} The trial court then asked D.P.’s father if he had any comments on the

matter. D.P.’s father expressed disappointment in his son’s conduct and offered

appreciation of the trial court’s patience with D.P. The trial court turned to address

D.P. and indicated that it had exhausted all less restrictive alternatives to DYS to

assist in D.P.’s rehabilitation. The following dialogue then occurred, which notably

was the only one of note that took place between the trial court and D.P.

       TRIAL COURT: * * * Is there anything that you want to say?

       D.P.: Judge, there’s not much to say. But I will say that as a
       probationee, it’s going to be my job to disprove everyone’s
       opinion in this courtroom. And that’s my ambition now. It may
       be I have failed in rehabilitation, yes. But my motivation is now

                                         -11-
Case No. 6-16-07


      to see it proven—just prove everyone wrong. I never had that
      motivation before, and I never realized how strong it could be.

      TRIAL COURT: Well, I have heard that line of crap before.

      D.P.: Oh, yeah. Everybody has from me, sir.

      But I’m not saying I’m going to be perfect. I’m not saying I’m
      not going to do anything at all. All I’m going to say is, I’m going
      to prove you guys wrong. And that’s—that’s my hope.

      Now, it’s not just a thinking I have. It’s my hope to prove
      everybody wrong. And where I’m going, my hope is to have a
      good record there. Even though it’s a bad place, it’s my hope. It’s
      not my thinking anymore.

      That’s all I have to say, Judge.

      TRIAL COURT: Well, there will be treatment available there.
      There will be psychology services available. There will be
      education available. You could take advantage of all of those, or
      you can educate yourself in the way of crime more. That’s totally
      up to you.

      We will be awaiting to see what the outcome is when you get out.
      And society will be prepared to deal with you appropriately,
      whether that’s sending you to prison or sending you to college.
      You’re capable of both.

      So I will grant the motion to invoke. I have an entry that has been
      prepared to that effect and have signed the same.

      Anything further from the State.

      PROSECUTOR: No, You Honor. Thank you.

      TRIAL COURT: Okay. The Court will stand in recess.

(June 22, 2016 Hrg. at 7-9).


                                         -12-
Case No. 6-16-07


       {¶20} Notably, the transcript of the June 22, 2016 probation violation

hearing fails to establish that D.P. even entered a formal admission to the probation

violation. Nevertheless, even though there is some indication from this excerpted

portion of the transcript that the trial court attempted to ascertain D.P.’s

understanding of the nature of the allegations, there was clearly no discussion

between D.P. and the trial court regarding D.P.’s understanding of the consequences

of an admission to the probation violation. Moreover, the transcript further reveals

that the trial court made no attempt to inform D.P. that by entering an admission he

is waiving the right to challenge the witnesses and evidence against him, to remain

silent, and to introduce evidence at the hearing, let alone a determination that D.P.

is making a knowing, intelligent and voluntary waiver of those rights. See In re

R.H., 3d Dist. Allen No. 2016-Ohio-746, ¶ 15 (finding that “[t]he only relevant

exchange between the juvenile court and R.H. concerned the nature of the

allegations and the voluntariness of R.H.’s admission; the juvenile court failed to

discuss the consequences of an admission or the rights that a juvenile waives by

entering an admission” and concluding on this basis that the trial court did not

comply with Juv.R. 29(D)).

       {¶21} Accordingly, we conclude that the trial court did not comply with the

directives of Juv.R. 29(D) to conduct a meaningful colloquy with D.P. regarding the

consequences of an admission and to obtain a clear admission from him prior to


                                        -13-
Case No. 6-16-07


granting the State’s motion to invoke a suspended DYS commitment based upon a

probation violation. The second assignment of error is sustained.

        {¶22} Curiously, the State failed to file a brief in this matter. Rather, the

State filed a “Notice of Non-Opposition to Appellant’s Brief,” in which it stated

that:

        The reason for this Notice is that the undersigned has been
        advised by the Hardin County Juvenile Court that the court
        proceeding that is necessary to support Appellee’s Brief was not
        properly recorded and cannot be accessed or transcribed. The
        undersigned was not present and cannot present to this Court an
        Affidavit of personal knowledge of the content of that hearing.
        Therefore, the State is without evidence to present in support of
        its merit brief.

(Notice, Nov. 21, 2016).

        {¶23} Despite this “Notice” filed by the State, the record demonstrates that a

transcript of the June 22, 2016 probation violation hearing, which appears to be the

only relevant proceeding, was filed as a part of the record in this appeal on August

11, 2016. Therefore, we shall treat this non-responsive “Notice” by the State as a

failure to file a brief pursuant to App.R. 18(C), which in turn permits this Court to

“accept the appellant’s statement of the facts and issues as correct and reverse

judgment if appellant’s brief reasonably appears to sustain such action.”

        {¶24} In sum, based upon the transcript of the June 22, 2016 probation

violation proceedings, which (1) fails to establish that the trial court informed D.P.

of his right to counsel or obtained a valid waiver of D.P.’s right to counsel and (2)

                                         -14-
Case No. 6-16-07


fails to establish that the trial court conducted a proper Juv.R. 29(D) colloquy with

D.P. and allowed him to enter an admission on the record, together with the State’s

complete failure to provide any brief or support to the contrary, we sustain the

assignments of error. The judgment of the Hardin County Court of Common Pleas,

Juvenile Division, is therefore reversed and the matter is remanded for further

proceedings consistent with this opinion.

                                                           Judgment Reversed and
                                                                Cause Remanded

PRESTON, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -15-